— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered July 9, 1984, convicting him of sexual abuse in the first degree and unlawful imprisonment in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The court could have determined, based on the complainant’s testimony, that there was a reasonable doubt as to whether there was penetration, and therefore acquitted the defendant on the rape count. Nonetheless, the court may have concluded that the incident did otherwise occur, as testified to, which would support the conviction for sexual abuse in the first degree. The complainant’s testimony was not incredible as a matter of law (see, People v Africk, 107 AD2d 700). Therefore, under the circumstances, the conviction should stand.
The defendant’s remaining contentions have been considered and found to be without merit. Mollen, P. J., Rubin, Eiber and Kooper, JJ., concur.